Name: Commission Regulation (EC) No 2040/98 of 25 September 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities26. 9. 98 L 263/9 COMMISSION REGULATION (EC) No 2040/98 of 25 September 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 26 September 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 26. 9. 98L 263/10 ANNEX to the Commission Regulation of 25 September 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 94,8 060 36,5 999 65,7 0707 00 05 052 149,2 060 88,6 999 118,9 0709 90 70 052 96,2 999 96,2 0805 30 10 052 72,9 388 81,8 512 81,0 524 78,2 528 67,1 999 76,2 0806 10 10 052 93,6 064 44,6 400 224,1 999 120,8 0808 10 20, 0808 10 50, 0808 10 90 060 41,4 064 39,2 388 48,6 400 61,1 512 80,5 528 82,0 800 216,4 804 36,7 999 75,7 0808 20 50 052 91,9 064 55,5 528 81,6 999 76,2 0809 30 10, 0809 30 90 052 111,1 400 223,1 999 167,1 0809 40 05 052 100,3 060 48,7 064 66,2 066 101,3 091 55,6 624 145,9 999 86,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.